Pur Curiam.
Application for leave to appeal from a denial of post conviction relief by Judge J. Harold Grady of the Criminal Court of Baltimore is denied for reasons stated by the court below. It ■should be pointed out, however, that under Md. Code Art. 27, •§ 645A (e) a petition under the Uniform Post Conviction Procedure Act may be filed whether or not the petitioner’s confinement is a result of the conviction attacked or the result of some •other sentence which has not yet expired. See Simon v. Director, 235 Md. 626, 629.

Application denied.